Citation Nr: 0945393	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, to include as secondary to a service-connected 
psychiatric disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative osteoarthritis of the lumbar 
spine.

4.  Entitlement to an effective date earlier than May 21, 
2001, for the grant of service connection for degenerative 
osteoarthritis of the lumbar spine.

5.  Entitlement to an effective date earlier than May 31, 
2002, for the grant of Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for Parkinson's disease; residuals of injury to 
right leg, hip, and side; idiopathic tremors right upper and 
lower extremities; depression and nervousness; and 
hypertension.  

A September 2006 Board decision denied the Veteran's claims 
for service connection for Parkinson's disease and 
hypertension, but granted service connection for a 
psychiatric disorder.  The Veteran appealed the claims denied 
in the September 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, in a September 2008 Order, the Court 
vacated that part of the Board's decision that denied service 
connection for Parkinson's disease and hypertension, and 
remanded the claims to the Board for readjudication, in 
accordance with the Joint Motion.

This case is also on appeal from rating decisions of the RO 
dated in November 2004 that granted service connection and 
assigned a 40 percent disability rating for degenerative 
osteoarthritis of the lumbar spine, effective May 21, 2001; 
and October 2006 that awarded Dependent's Educational 
Assistance from May 31, 2002.

The issues of entitlement to service connection for 
Parkinson's disease and hypertension; an initial disability 
rating in excess of 40 percent for degenerative 
osteoarthritis of the lumbar spine; and a TDIU are remanded 
to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
back (lumbar spine) disability was filed in on January 27, 
1993.  That claim was denied in an August 1994 rating 
decision.  The Veteran did not appeal that decision, and it 
became final.

2.  The Veteran filed to reopen his previously denied claim 
for service connection for a lumbar spine disability on June 
25, 1999.  That claim was denied in a June 2000 decision.  
The Veteran did not appeal that decision, and it became 
final.

3.  The Veteran again filed to reopen his previously denied 
claim for service connection for a lumbar spine disability on 
May 21, 2001.  By rating action dated in November 2004, 
service connection was granted, effective May 21, 2001.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a lumbar spine 
disability dated after the June 2000 denial and prior to the 
May 21, 2001 claim.

5.  The Veteran has not raised a claim of entitlement to 
revision of the August 1994 denial of service connection for 
a lumbar spine disability or the June 2000 decision that 
denied the application to reopen the previously denied claim, 
based upon clear and unmistakable error (CUE).

6.  On May 31, 2002, the RO received a claim for service 
connection for nervousness and depression; and in October 
2006, service connection was granted and a 100 percent 
disability rating was assigned for major depressive disorder, 
effective May 31, 2002.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than May 
21, 2001, for the award of service connection for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2009).

2.  The criteria for an effective date earlier than May 31, 
2002, for the award of Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3510, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(0), 3.807(a), 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for an effective 
date earlier than May 21, 2001, for the grant of service 
connection for a lumbar spine disability, arises from his 
April 2005 disagreement with the date assigned following the 
grant of service connection by a November 2004 rating 
decision.  The claim for an effective date earlier than May 
31, 2002, for the award of Dependents' Educational 
Assistance, arises from his November 2007 disagreement with 
the date assigned following the grant of service connection 
by an October 2006 rating decision in which a 100 percent 
disability rating was assigned.  Once service connection is 
granted the claims are substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the Veteran's VA treatment 
records and afforded him a VA spine examination in August 
2004.  The Board finds that those actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Lumbar Spine Disability

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. 
App. 413 (1999).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by the Department, and identifies the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The Veteran asserts that he is entitled to an effective date 
earlier than May 21, 2001, for the grant of service 
connection for a lumbar spine disability.

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a lumbar spine disability on 
May 21, 2001, more than one year after his separation from 
active service in July 1975.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  His original 
claim for service connection for a lumbar spine disability 
was denied in an August 1994 rating decision.  The Veteran 
unsuccessfully attempted to reopen the claim in June 1999.  
This application to reopen the previously denied claim was 
denied in a June 2000 decision.  The Veteran did not appeal 
this decision, and has not alleged CUE with respect to this 
rating.  The June 2000 decision is therefore final.  At the 
time of the prior denial, the Veteran was not diagnosed with 
any back disability.  As the record reflects that the Veteran 
was diagnosed with a lumbar spine disability as early as 
1998, the later date in this instance is the date the most 
recent application to reopen was received.

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for a lumbar spine disability 
were filed after the June 2000 denial and prior to the May 
21, 2001, application to reopen, the Board finds no evidence 
of there being such a claim.  The first evidence of an 
intention to reopen his previously denied claim after the 
June 2000 denial was received in May 2001.  Subsequent to the 
June 2000 decision denying service connection for a back 
disability, it was not until May 21, 2001, that the Veteran 
submitted a statement again requesting entitlement to service 
connection for a lumbar spine disability.  In January 2001, 
the Veteran submitted a statement in support of claim in 
support of a claim for service connection for Parkinson's 
disease that was accompanied by a December 2000 private 
treatment that reflects complaints of back pain.  However, 
the Veteran's statement in support of claim does not 
demonstrate that he was interested in the benefits to which 
he might be entitled as a result of a back disability prior 
to the May 2001 claim.  Nor did he express any intent to file 
a claim for any back disability prior to that claim.  Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Thus, in this case, 
the only date that could serve as a basis for the award of 
service connection is the date of receipt of the Veteran's 
application to reopen his claim for service connection on May 
21, 2001.  There is no legal entitlement to an earlier 
effective date for a lumbar spine disability.

In this case, the only date that could serve as a basis for 
the grant of service connection is the date of receipt of the 
Veteran's claim to reopen his previously denied claim for 
service connection on May 21, 2001.  The Board finds that 
there is no legal entitlement to an earlier effective date 
for service connection for a lumbar spine disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date and the claim must therefore be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will 
have basic eligibility if the following conditions are met: 
(1) The Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
Veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) the 
Veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

With regard to the Veteran's claim for an effective date 
prior to May 31, 2002, for the grant of basic eligibility to 
Dependents' Educational Assistance benefits, the Board finds 
that the Veteran was found to have a permanent total service-
connected disability when he was granted a 100 percent 
disability rating for major depressive disorder, effective 
May 31, 2002.  Prior to that time, a permanent total 
disability was not in effect.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are  met.  
38 U.S.C.A. § 5113 (West 2002).

The Veteran claims that he is entitled to an effective date 
earlier than May 31, 2002, for the award of Dependents' 
Educational Assistance benefits because his other service-
connected disabilities caused a permanent total disability 
prior to May 31, 2002.

Because the Veteran was found to have a permanent total 
service-connected disability when he was awarded a 100 
percent rating for major depressive disorder effective May 
31, 2002, entitlement to basic eligibility to Chapter 35 
Dependents' Educational Assistance must also be effective May 
31, 2002.  Although the appellant asserts that he is entitled 
to an earlier effective date for Chapter 35 Dependents' 
Educational Assistance, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear and specific.  The Board is bound by those 
criteria.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416 (1994).  The Veteran did not meet the criteria for 
entitlement to basic eligibility for Dependents' Educational 
Assistance benefits prior to May 31, 2002, because he did not 
have a service-connected disability rated as permanent or 
total prior to May 31, 2002.  While the Veteran contends that 
he was permanently and totally disabled for other service-
connected disabilities prior to May 31, 2002, the record 
shows that prior to service connection for major depressive 
disorder, the only disability he was service-connected for 
was major depressive disorder rated as 100 percent disabling 
effective May 31, 2002, and a lumbar spine disability rated 
as 40 percent disabling effective May 21, 2001.


ORDER

An effective date earlier than May 21, 2001, for grant of 
service connection for degenerative osteoarthritis of the 
lumbar spine is denied.

An effective date earlier than May 31, 2002, for the grant of 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for Parkinson's disease and 
hypertension; an initial disability rating in excess of 40 
percent for degenerative osteoarthritis of the lumbar spine; 
and a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As an initial matter, in December 2008 the Veteran's claims 
for Parkinson's disease and hypertension were remanded by the 
Court in order that the Veteran's records from the Social 
Security Administration could be obtained.  However, a review 
of the claims file shows that the Veteran's Social Security 
Administration records were obtained by the RO in January 
2009, and the Veteran was notified of this in a  March 2009 
Statement of the Case.

Next, the Veteran contends that his Parkinson's disease is 
related to his period of active service.  Specifically, he 
contends that his Parkinson's disease is due to trauma from 
being pinned under a truck during service.  Alternatively, he 
contends that the disease is related to his service-connected 
psychiatric disability.

The service medical records show that in March 1975 the 
Veteran reported pain to his sternum from having been pinned 
when a truck on which he was working was hit by another 
truck.  He sustained direct trauma to his abdomen at the 
right side of the chest.  The assessment was post traumatic 
pain with serious injury not shown.  He was hospitalized for 
two days for observation as a result of blunt abdominal 
trauma.  At his separation examination in June 1975, no 
abnormalities were noted in the clinical evaluation.  In July 
1975, the Veteran denied any change in his medical condition.

VA outpatient treatment records from March 1993 to December 
1993 show that the Veteran sought treatment for right sided 
tremors which he related to an injury in service.  In 
September 1993, the Veteran was hospitalized for complaints 
of right arm and right leg tremors diagnosed as idiopathic 
tremor of right upper and lower extremities.

Private medical records from 1997 to 1999 show treatment for 
an atypical tremor and a diagnosis of Parkinson's disease in 
1997.  He was followed by a neurologist.  The Veteran 
reported a twenty-year history of having had a tremor 
affecting his right arm, hand, and leg, which occurred during 
his service.  He denied having had a head injury.  He was 
thought to have some atypical Parkinsonian features or a form 
of Parkinsonism but unlikely idiopathic Parkinson's disease.

The Veteran underwent a VA examination in February 1988 at 
which time he was diagnosed with Parkinson's disease.  On VA 
examination in February 2003, he was diagnosed with 
Parkinson's disease with severe disability.  On VA 
examination in August 2004, the examiner opined that the 
Veteran's tremors and Parkinson's disease were not due to his 
trauma from being pinned under a truck during his military 
service.  Although the exact etiology for Parkinson's disease 
was not known, except that certain cells within the brain 
were affected and caused the tremors, there was no evidence 
that trauma to the head or to the spine resulted in 
Parkinson's disease.  The examiner noted that a review of the 
medical literature, neurological books, and Harrison's 15th 
Principles of Internal Medicine showed no evidence where 
trauma was the cause of Parkinson's disease or tremors.

Although the Veteran is competent to report the onset of 
symptoms of Parkinson's disease in service, and the 
continuity of symptoms after service, he is not competent to 
relate any current Parkinson's disease to his active service.  
While the Veteran was afforded VA examinations in February 
1988, February 2003, and August 2004, it does not appear that 
the examiners considered the Veteran's statements regarding 
the continuity of symptomatology since his service.  In 
addition, the Veteran now contends that his Parkinson's 
disease is related to his service-connected psychiatric 
disability.  Accordingly, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the August 2004 VA opinion and any other opinions of 
record.

Next, the Veteran contends that he has hypertension that is 
related to his period of active service.  The service medical 
records are negative for findings, complaints, symptoms, or a 
diagnosis of hypertension.

Private and VA treatment records reflect a diagnosis of and 
treatment for hypertension.  At a VA examination in February 
1998, the Veteran reported a six to eight-year history of 
hypertension and was diagnosed with essential hypertension.  
At a VA examination in February 2003 the Veteran reported 
that hypertension had been diagnosed in 1990.  While the 
Veteran has been afforded VA examinations in February 1998 
and February 2003, it does not appear that any examiner has 
been asked to provide an opinion as to whether the Veteran 
has hypertension that is related to his service.  Although 
the Veteran is competent to report the onset of symptoms of 
hypertension in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
hypertension to his active service.  Accordingly, the Board 
finds that another VA examination is necessary in order to 
fairly decide his claim.  McLendon, 20 Vet. App. at 81.

Finally, the RO rated the Veteran's degenerative 
osteoarthritis of the lumbar spine as 40 percent disabling 
under Diagnostic Code 5010-5292.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the rating assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 
contemplates traumatic arthritis, while Diagnostic Code 5292 
pertains to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

During the pendency of the Veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The Veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2009).

The Board notes that the Veteran was afforded a VA spine 
examination in November 2008.  However, it is not clear 
whether the examiner considered both the old and new 
regulations in considering the Veteran's claim for an 
increased rating of the degenerative osteoarthritis of the 
lumbar spine, and not all evidence needed to rate a back 
disability pursuant to both sets of regulations was obtained.  
Therefore, the Board finds that further VA examination with 
specific findings responsive to the applicable rating 
criteria is needed to fully and fairly evaluate the Veteran's 
claim.

Finally, on VA examination in November 2008, the examiner 
opined that the Veteran was not currently employed due to 
back problems.  A TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue 
of entitlement to a TDIU rating has been raised by the 
record.  The Board recognizes that the Veteran has been rated 
100 percent disabled since May 31, 2002.  However, 
consideration must be given as to whether he was entitled to 
a TDIU prior to that date.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, was not able to be employed or whether he was 
more generally unemployable from the date of his claim until 
May 31, 2002.  It does not appear that an examiner has yet 
been asked to render an opinion as to the overall effect of 
the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  In this regard, the 
Board finds that the claim is inextricably intertwined with 
the Veteran's pending claim for an increased rating for a 
lumbar spine disability.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current Parkinson's 
disease found on examination.  The claims 
file should be reviewed and that review 
should be indicated in the examination 
report.  All testing deemed necessary 
should be undertaken.  

The examiner should determine whether the 
Veteran has a current diagnosis of 
Parkinson's disease.  If so, the examiner 
is requested to opine as to whether it is 
as likely as not (50 percent or more 
probability) that any Parkinson's disease 
found on examination was incurred in or 
aggravated by the Veteran's period of 
active service, including trauma from 
being pinned under a truck during service.  
The examiner must consider the Veteran's 
statements regarding the incurrence of 
Parkinson's disease, in addition to his 
statements regarding the continuity of 
symptomatology.

The examiner is also requested to opine as 
to whether it is as likely as not (50 
percent probability or more) that any 
Parkinson's disease found on examination 
is proximately due to or the result of the 
Veteran's service-connected psychiatric 
disability.

The examiner should also opine as to 
whether it is as likely as not (50 percent 
probability or more) that any Parkinson's 
disease found on examination has been 
aggravated (permanently worsened) by the 
Veteran's service-connected psychiatric 
disability.

The examiner should specifically attempt 
to reconcile the opinion with all other 
opinions of record, including the August 
2004 VA opinion.  A complete rationale for 
all opinions expressed must be provided.

2.  The RO shall schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current hypertension.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  

Specifically, the examiner should 
determine whether the 


Veteran has a current diagnosis of 
hypertension.  If so, an opinion should be 
provided as to whether it is as likely as 
not (50 percent or more probability) that 
any hypertension found on examination was 
incurred in or aggravated by the Veteran's 
service.  The examiner must consider the 
Veteran's statements regarding the 
incurrence of hypertension, in addition to 
his statements regarding the continuity of 
symptomatology.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The RO shall schedule the Veteran for 
a VA examination to determine the current 
nature and severity of his degenerative 
osteoarthritis of the lumbar spine.  The 
claims file should be reviewed and that 
review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

(a)  Set forth all current findings and 
diagnoses pertaining to any 
thoracolumbar spine disability.

(b)  It is requested that the examiner 
conduct range of motion testing and 
include what is considered in degrees 
to be the normal range of motion of the 
thoracolumbar spine.  It is further 
requested that the examiner report on 
the absence or presence (to include 
severity and frequency) of any symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the disability.  It 
should also be indicated whether there 
are residuals of a vertebral fracture 
and whether there is complete bony 
fixation of the spine at a favorable or 
unfavorable angle.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a thoracolumbar spine disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

(e)  State whether any neurological 
impairments, including any 
radiculopathy of the extremities, and 
bowel and bladder abnormalities, are 
shown.

(f)  State what impact, if any, the 
Veteran's thoracolumbar spine 
disability has on his employment and 
daily living activities.  Finally, the 
examiner should opine as to whether the 
Veteran's service-connected 
thoracolumbar spine disability, without 
consideration of any other nonservice-
connected disability, has rendered him 
unable to secure or follow a 
substantially gainful occupation, to 
include during any period prior to May 
31, 2002.

The examiner should specifically attempt to 
reconcile the opinion with any other opinions 
of record.  A complete rationale for all 
opinions expressed must be provided.

4.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the Court for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


